Case 18-60704-jrs      Doc 45     Filed 11/20/18 Entered 11/20/18 17:18:04            Desc Main
                                  Document      Page 1 of 13


                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                            * CASE NO.: 18-60704-jrs
 Yvens Joseph Resilard, Sr.,                       *
 AKA Yvens Joseph Resilard; AKA Yvens J            *
 Resilard, Sr.,
                                                   * CHAPTER: 13
                                                   *
                                                   *
       Debtor                                      *


                                     NOTICE OF FILING


       Pursuant to Rule 1009 F. R. Bankr. P., notice is hereby given that, the Debtor filed an
amended pleading in the above-styled case, amending the following; Amendment to Chapter 13
Schedules D, Summary of Schedules and Statistical Summary to reflect complete change in
name and address for creditor Trinity Financial Services, LLC.



                                                    /s/
                                                    Elsa Rodriguez, GA Bar No. 611407
                                                    Attorneys for Debtor

Clark & Washington, LLC
3300 Northeast Expressway
Building 3
Atlanta, GA 30341
(404)522-2222
Fax (770)220-0685
Case 18-60704-jrs        Doc 45     Filed 11/20/18 Entered 11/20/18 17:18:04             Desc Main
                                    Document      Page 2 of 13


                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                              * CASE NO.: 18-60704-jrs
 Yvens Joseph Resilard, Sr.,                         *
 AKA Yvens Joseph Resilard; AKA Yvens J              *
 Resilard, Sr.,
                                                     * CHAPTER: 13
       Debtor                                        *


                                  CERTIFICATE OF SERVICE


       I certify that I served the Debtor with a true and correct copy of the within and foregoing
“Amendment to Chapter 13 Schedules D, I, J, Summary of Schedules and Statistical Summary”.
Yvens Joseph Resilard, Sr.
3385 Amhurst Parkway
Atlanta GA 30349

       I further certify that, by agreement of the parties, Nancy J Whaley, Standing Chapter 13
Trustee, was served via the ECF electronic mail/noticing system.


       This further certifies that, pursuant to BLR Rule 9007-2 (d) NDGA, in the same manner
as stated above, I served the following parties with the notice of filing, all notices and pleadings
previously sent to all creditors whether such notices were served by the debtor, the Bankruptcy
Clerk, or any other party in interest.
Trinity Financial Services, LLC
2618 San Miguel Dr.
Suite 303
Newport Beach CA 92660-0000
                                                      DATED: 11/20/2018
                                                      /s/
                                                      Elsa Rodriguez, GA Bar No. 611407
                                                      Attorneys for Debtor
Clark & Washington, LLC
3300 Northeast Expressway
Building 3
Atlanta, GA 30341
(404)522-2222
Fax (770)220-0685
               Case 18-60704-jrs                   Doc 45            Filed 11/20/18 Entered 11/20/18 17:18:04                                    Desc Main
                                                                     Document      Page 3 of 13
 Fill in this information to identify your case:

 Debtor 1                   Yvens Joseph Resilard, Sr.
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number           18-60704-jrs
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Century Lending II, INC                  Describe the property that secures the claim:                 $14,000.00                 $9,300.00           $4,700.00
         Creditor's Name                          2011 Jeep Liberty 120000 miles
         Boyd Petersen, R.A
         831 Cobb Pkwy N. Suite
                                                  As of the date you file, the claim is: Check all that
         B,                                       apply.
         Marietta, GA 30062                           Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          7/2017                    Last 4 digits of account number


 2.2     Georgia Community Mgt.                   Describe the property that secures the claim:                   $2,500.00             $150,000.00            $2,500.00
         Creditor's Name                          3385 Amhurst Parkway Atlanta, GA
                                                  30349 Fulton County
                                                  As of the date you file, the claim is: Check all that
         2120 Hwy 81                              apply.
         Loganville, GA 30052                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   HOA
       community debt

 Date debt was incurred                                    Last 4 digits of account number



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 18-60704-jrs                      Doc 45             Filed 11/20/18 Entered 11/20/18 17:18:04                                Desc Main
                                                                        Document      Page 4 of 13
 Debtor 1 Yvens Joseph Resilard, Sr.                                                                          Case number (if known)   18-60704-jrs
               First Name                  Middle Name                      Last Name


 2.3     Quantum 3 Group                            Describe the property that secures the claim:                    $18,000.00            $12,000.00       $6,000.00
         Creditor's Name                            2013 Chrysler 300 112000 miles

                                                    As of the date you file, the claim is: Check all that
         P.O. Box 788                               apply.
         Kirkland, WA 98083                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.4     Rushmore Motrgage                          Describe the property that secures the claim:                   $176,000.00           $150,000.00     $26,000.00
         Creditor's Name                            3385 Amhurst Parkway Atlanta, GA
                                                    30349 Fulton County
         15480 Laguna Canyon
                                                    As of the date you file, the claim is: Check all that
         Rd.                                        apply.
         Irvine, CA 92618                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   First Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number


         Trinity Financial
 2.5                                                                                                                 $48,000.00           $150,000.00     $48,000.00
         Services, LLC                              Describe the property that secures the claim:
         Creditor's Name                            3385 Amhurst Parkway Atlanta, GA
         2618 San Miguel Dr.                        30349 Fulton County
         Suite 303
                                                    As of the date you file, the claim is: Check all that
         Newport Beach, CA                          apply.
         92660                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Second Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $258,500.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $258,500.00

Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-60704-jrs                     Doc 45            Filed 11/20/18 Entered 11/20/18 17:18:04                              Desc Main
                                                                     Document      Page 5 of 13
 Debtor 1 Yvens Joseph Resilard, Sr.                                                             Case number (if known)        18-60704-jrs
              First Name                Middle Name                    Last Name



 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 18-60704-jrs              Doc 45       Filed 11/20/18 Entered 11/20/18 17:18:04                                   Desc Main
                                                          Document      Page 6 of 13


Fill in this information to identify your case:

Debtor 1                      Yvens Joseph Resilard, Sr.

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF GEORGIA - ATLANTA
                                              DIVISION

Case number               18-60704-jrs                                                                   Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation            Corrections Officer                          Accountant Specalist 1099
       Include part-time, seasonal, or
       self-employed work.                                         Georgia Department of
                                             Employer's name       Corrections                                  Falcon View, LLC
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   PO BOX 1529                                  403 W Ponce De Leon Ave
                                                                   Forsyth, GA 31029                            Decatur, GA 30030

                                             How long employed there?         11 Years                                   3 Years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         3,539.00        $          2,992.00

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      3,539.00               $    2,992.00




Official Form 106I                                                      Schedule I: Your Income                                                    page 1
            Case 18-60704-jrs            Doc 45         Filed 11/20/18 Entered 11/20/18 17:18:04                                  Desc Main
                                                        Document      Page 7 of 13

Debtor 1    Yvens Joseph Resilard, Sr.                                                            Case number (if known)    18-60704-jrs


                                                                                                      For Debtor 1           For Debtor 2 or
                                                                                                                             non-filing spouse
      Copy line 4 here                                                                     4.         $      3,539.00        $         2,992.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        438.00        $                 0.00
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00        $                 0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $         33.00        $                 0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00        $                 0.00
      5e.    Insurance                                                                     5e.        $        391.00        $                 0.00
      5f.    Domestic support obligations                                                  5f.        $          0.00        $                 0.00
      5g.    Union dues                                                                    5g.        $          0.00        $                 0.00
      5h.    Other deductions. Specify: Supplemental Insurance                             5h.+       $         89.00 +      $                 0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            951.00        $                 0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,588.00        $        2,992.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00    $                 0.00
      8b. Interest and dividends                                                           8b.        $              0.00    $                 0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00    $                 0.00
      8d. Unemployment compensation                                                        8d.        $              0.00    $                 0.00
      8e. Social Security                                                                  8e.        $              0.00    $                 0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                  0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $                  0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                  0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00    $                  0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,588.00 + $        2,992.00 = $             5,580.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                       0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.     $           5,580.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                          page 2
           Case 18-60704-jrs                 Doc 45          Filed 11/20/18 Entered 11/20/18 17:18:04                                   Desc Main
                                                             Document      Page 8 of 13


Fill in this information to identify your case:

Debtor 1                 Yvens Joseph Resilard, Sr.                                                        Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA -                                             MM / DD / YYYY
                                          ATLANTA DIVISION

Case number           18-60704-jrs
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  20                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,177.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                               0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              42.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
         Case 18-60704-jrs                  Doc 45          Filed 11/20/18 Entered 11/20/18 17:18:04                                      Desc Main
                                                            Document      Page 9 of 13

Debtor 1     Yvens Joseph Resilard, Sr.                                                                Case number (if known)      18-60704-jrs

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               258.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                75.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                 0.00
      6d. Other. Specify: Cellular Phone                                                                     6d.   $                               240.00
             Alarm                                                                                                 $                                50.00
             Trash                                                                                                 $                                15.00
             Satellite TV                                                                                          $                               140.00
7.    Food and housekeeping supplies                                                           7.                  $                               453.00
8.    Childcare and children’s education costs                                                 8.                  $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                                50.00
10.   Personal care products and services                                                    10.                   $                                50.00
11.   Medical and dental expenses                                                            11.                   $                                50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 450.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  360.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Non-filing Spouse's Credit Card                                 17c. $                                                   40.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     3,450.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     3,450.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,580.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,450.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              2,130.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
               Case 18-60704-jrs                        Doc 45           Filed 11/20/18 Entered 11/20/18 17:18:04                                                Desc Main
                                                                         Document     Page 10 of 13
 Fill in this information to identify your case:

 Debtor 1                   Yvens Joseph Resilard, Sr.
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number           18-60704-jrs
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             150,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              26,003.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             176,003.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             258,500.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $                      0.00


                                                                                                                                     Your total liabilities $               258,500.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                5,580.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                3,450.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
             Case 18-60704-jrs                     Doc 45            Filed 11/20/18 Entered 11/20/18 17:18:04                       Desc Main
                                                                     Document     Page 11 of 13
 Debtor 1      Yvens Joseph Resilard, Sr.                                                 Case number (if known) 18-60704-jrs

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $            6,491.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Case 18-60704-jrs       Doc 45    Filed 11/20/18 Entered 11/20/18 17:18:04            Desc Main
                                  Document     Page 12 of 13


                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                             * CASE NO.: 18-60704-jrs
 Yvens Joseph Resilard, Sr.,                        *
 AKA Yvens Joseph Resilard; AKA Yvens J             *
 Resilard, Sr.,
                                                    * CHAPTER: 13
                                                    *
                                                    *
       Debtor                                       *



             UNSWORN DECLARATION UNDER PENALTY OF PERJURY



       I, Yvens Joseph Resilard, Sr., hereby certify under penalty of perjury that the attached
pleading is true and correct to the best of my information and belief.




       Dated: 11/12/2018

       Signed: /s/_______________
         Yvens Joseph Resilard, Sr.
Case 18-60704-jrs   Doc 45   Filed 11/20/18 Entered 11/20/18 17:18:04   Desc Main
                             Document     Page 13 of 13


                             SUPPLEMENTARY MATRIX


                         Trinity Financial Services, LLC
                         2618 San Miguel Dr.
                         Suite 303
                         Newport Beach CA 92660-0000
